968 A.2d 228 (2009)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Jeffrey Alan EDE, Respondent.
No. 529 MAL 2008
Supreme Court of Pennsylvania.
March 26, 2009.

ORDER
PER CURIAM.
AND NOW, this 26th day of March, 2009, the Petition for Allowance of Appeal is GRANTED, the Superior Court opinion is VACATED, and the case is REMANDED to reinstate the sentence of the trial court. See Commonwealth v. Shiffler, 583 Pa. 478, 879 A.2d 185, 196 (2005); Commonwealth v. Dickerson, 533 Pa. 294, 621 A.2d 990, 994 (1993).
Jurisdiction relinquished.
Justice SAYLOR files a Dissenting Statement.
Justice SAYLOR, Dissenting.
I respectfully dissent, as I believe that the circumstances presented are sufficiently distinct from those in Commonwealth v. Shiffler, 583 Pa. 478, 879 A.2d 185 (2005), and Commonwealth v. Dickerson, 533 Pa. 294, 621 A.2d 990 (1993), to suggest against summary treatment at the allocatur stage of the proceedings. Instead, I would allow the appeal only and resolve the matter upon full briefing.